Per Curiam.
Defendant was convicted on his pleas of guilty of larceny in a building, MCL 750.360; MSA 28.592, and of being a third-time felony offender, MCL 769.11; MSA 28.1083. He was sentenced to a term in prison of from five to eight years and appeals from his convictions as of right. We affirm.
Defendant submitted both guilty pleas at the same proceeding. He argues on appeal that his habitual offender conviction should be set aside because the trial court failed to separately advise him under GCR 1963, 785.7(l)(c). While we agree that in accepting a plea of guilty to an habitual offender charge the trial court must advise the *189defendant of the rights waived as enumerated in GCR 1963, 785.7, People v Brownridge, 414 Mich 393, 397-398; 325 NW2d 125 (1982), we conclude upon a reading of this plea-taking transcript that the trial court complied with that court rule in accepting the defendant’s supplemental plea. Throughout the entire plea-taking proceeding, the trial court clearly referred to the defendant’s plea as an offer of two pleas, at all times separately referring to the habitual offender plea. Unlike the defendant in Brownridge, defendant in this case simultaneously pled guilty to the principal and supplemental charges at a single proceeding pursuant to a single plea bargain. We conclude that the trial court’s single recital of rights in this context was proper. People v Voss, 133 Mich App 73, 76-77; 348 NW2d 37 (1984). We further note that defendant was represented by able counsel and, in return for his plea, obtained dismissal of a pending absconding charge and another supplemental information.
Affirmed.